REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated as allowable in dependent claim 9.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise rope, comprising: a weighted core; a first braided layer surrounding the weighted core, the first braided layer having yarns of a first ply; a second braided layer surrounding the first braided layer, the second braided layer having yarns of a second ply, the second ply being higher than the first ply; an adhesive coating the second braided layer; and a third braided layer surrounding the second braided layer, the third braided layer having yarns of a third ply, the third ply being higher than the second ply, wherein half the yarns of the third braided layer are twisted in a clockwise direction and half the yarns of the third braided laver are twisted in a counterclockwise direction.
Claims 2-8 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Claim 10 was amended to include limitations previously indicated as allowable in dependent claim 14.
Regarding claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a plurality of exercise ropes, each of the plurality of exercise ropes comprising: a weighted core; a first braided layer surrounding the weighted core, the first braided layer having yarns of a first ply; a second braided layer surrounding the first braided layer, the second braided layer having yarns of a second ply, the second ply being higher than the first ply; and a third braided layer surrounding the second braided layer, the third braided layer having yarns of a third ply, the , wherein half the yarns of the third braided layer are twisted in a clockwise direction and half the yarns of the third braided layer are twisted in a counterclockwise direction; wherein the second braided layer is coated with an adhesive; and wherein the plurality of exercise ropes includes a first exercise rope and a second exercise rope, each first exercise rope and second exercise rope having a dimension, the dimension of the first exercise rope being different than the dimension of the second exercise rope.
Claims 11-13 and 21-23 depend either directly or indirectly from claim 10 and are allowable for all the reasons claim 10 is allowable.

Claim 15 was amended to include limitations previously indicated as allowable in dependent claim 16.
Regarding claim 15, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method of manufacturing an exercise rope, comprising: forming a weighted core; coupling a first braided layer around the weighted core, the first braided layer having yarns of a first ply; coupling a second braided layer around the first braided layer, the second braided layer having yarns of a second ply, the second ply being higher than the first ply; coating the second braided layer with an adhesive; and coupling a third braided layer around the second braided layer, the third braided layer having yarns of a third ply, the third ply being higher than the second ply, wherein half the yarns of the third braided layer are twisted in a clockwise direction and half the yarns of the third braided layer are twisted in a counterclockwise direction.
Claims 17-20 depend either directly or indirectly from claim 15 and are allowable for all the reasons claim 15 is allowable.




Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784